DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed December 3, 2020 (hereinafter “Reply”) and the accompanying request for continued examination.
Claims 1, 3, 4, 15, 16, 18, and 19 are amended.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2020 has been entered.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 1-7, 9-11, 13, and 15-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Fadell et al. (U.S. Pub. No. 2016/0259308 A1) (hereinafter “Fadell”).

Claim 1: Fadell, as shown, discloses the following limitations:
one or more sensors configured to generate one or more sensor signals (see at least ¶ [0066]: the sensors 12, in certain embodiments, may detect various properties such as acceleration, temperature, humidity, water, supplied power, proximity, external motion, device motion, sound signals, ultrasound signals, light signals, fire, smoke, carbon monoxide or other gas, global-positioning-satellite (GPS) signals, radio-frequency (RF), other electromagnetic signals or fields, or the like. As such, the sensors 12 may include temperature sensor(s), humidity sensor(s), hazard-related sensor(s) or other environmental sensor(s), accelerometer(s), microphone(s), optical sensors up to and including camera(s) (e.g., charged coupled-device or video cameras), active or passive radiation sensors, GPS receiver(s) or radiofrequency identification detector(s). While FIG. 1 illustrates an embodiment with two sensor blocks, many embodiments may include as few as a single sensor, or may include multiple sensor blocks each containing one or more sensors, up to and including multiple blocks each containing entire arrays of sensors; see also at least ¶ [0077]: FIG. 2 illustrates an example of a smart-device environment 30 within which one or more of the devices 10 of FIG. 1 and within which one or more of the methods, systems, services, and/or computer program products described further herein can be applicable; see also at least ¶ [0093]: in addition to containing processing and sensing capabilities, each of the devices 34, 36, 46, 50, 52, 54, 56, and 58 (collectively referred to as “the smart devices”) is capable of data communications and information sharing with any other of the smart devices, as well as to any central server or cloud-computing system or any other device that is network-connected anywhere in the world; see also at least ¶ [0072]: the high-power processor 20 and the low-power processor 22 may detect when a location (e.g., a house or room) is occupied (i.e., includes a presence of a human), up to and including whether it is ; and 
a processor (see at least ¶¶ [0065]-[0066], [0071]-[0072], [0077], [0093], [0105], and [0133]-[0134]) configured:
to process the one or more sensor signals generated over a first time period automatically to determine one or more predicted sensor states associated with one or more devices during a second time period after the first time period (see at least ¶ [0074]: in some instances, the high-power-processor 20 may predict desirable settings—i.e., for future time periods—and/or implement those settings. For example, based on the presence detection, the high-power processor 20 may adjust device settings to, e.g., conserve power when nobody is home or in a particular room or to accord with user preferences (e.g., general at-home preferences or user-specific preferences). As another example, based on the detection of a particular person, animal or object (e.g., a child, pet or lost object), the high-power processor 20 may initiate an audio or visual indicator of where the person, animal or object is or may initiate an alarm or security feature if an unrecognized person is detected under certain conditions (e.g., at night or when lights are off; see also at least ¶ [0090]: as described below, the smart thermostat 46 and other smart devices “learn”—i.e., make predictions about sensor states in later times—by observing occupant behavior. For example, the smart thermostat learns occupants’ preferred temperature set-points for mornings and evenings, and it learns when the occupants are asleep or awake, as well as when the occupants are typically away or at home—i.e., all predicted sensor 
Examiner notes that applicant’s specification describes at ¶¶ [0026]-[0034] examples of predicted sensor states are actually expected outcomes or expected device states, e.g., predicting that a stove, open door, open garage door, running toilet, running television, or other appliance should be in an off configuration, one or more window configurations that achieve the highest air flow in accordance with the sensed wind direction, running of an exhaust fan or mirror defogger, a state reflecting a shade’s configuration, and these states are used to activate or deactivate the devices to match the expected outcome or state); and
to generate one or more notifications based at least in part on the one or more predicted sensor states (see at least ¶ [0096]: the low-powered and spokesman nodes (e.g., devices 46, 50, 52, 54, 56, 58, and 65) can function as “tripwires” for an alarm system in the smart-device environment. For example, in the event a perpetrator circumvents detection by alarm sensors located at windows, doors, and other entry points of the smart-device environment 30, the alarm could be triggered upon receiving an occupancy, motion, heat, sound, etc. message from one or more of the low-powered and spokesman nodes in the mesh network. For example, upon receiving a message from a smart night light 65 indicating the presence of a person, the central server or cloud-computing system 64 or some other device could trigger an alarm, provided the alarm is armed at the time of detection. Thus, the alarm system could be enhanced by various low-powered and spokesman nodes located throughout the smart-device environment 30. In this example, a user could enhance the security of the smart-device environment 30 by buying and installing extra smart nightlights 65; see also at least ¶ [0102]: processing engine 86 can include a managed services paradigm 120a that monitors and manages primary or secondary device functions. The device functions can include ensuring proper operation of a device given user inputs, estimating that (e.g., and responding to an instance in which) an intruder is or is attempting to be in a dwelling, detecting a failure of equipment coupled to the device (e.g., a light ;
wherein a given one of the one or more notifications is generated responsive to a comparison if (i) a given one of the one or more predicted sensor states for a given one of the one or more devices at a given time during the second time period and (ii) a given sensor state of the given device at the given time during the second time period (see at least ¶ [0100]: generation of inferential abstractions that can assist ; and
wherein the given predicted sensor state for the given device at the given time during the second time period is based at least in part on one or more sensor signals associated with at least one additional device during at least a portion of the second time period (see at least ¶ [0075]: multiple instances of the device 10 (which may be similar to or different than each other) may interact with each other such that events detected by a first device influences actions of a second device; see also at least ¶¶ [0082], [0100], [0103]-[0104], [0106], [0111], [0178], [0188], [0190], [0205], [0210]-[0214], [0221], and [0257]).

Claim 2: Fadell discloses the limitations as shown in the rejections above. Further, Fadell, as shown, discloses the following limitations:
wherein the sensor and the processor are integrated in a network for accessing a database (see at least ¶ [0066]: the sensors 12, in certain embodiments, may detect various properties such as acceleration, temperature, humidity, water, supplied power, proximity, external motion, device motion, sound signals, ultrasound signals, light signals, fire, smoke, carbon monoxide or other gas, global-positioning-satellite (GPS) signals, radio-frequency (RF), other electromagnetic signals or fields, or the like. As such, the sensors 12 may include temperature sensor(s), humidity sensor(s), hazard-related sensor(s) or other environmental sensor(s), accelerometer(s), microphone(s), optical sensors up to and including camera(s) (e.g., charged coupled-device or video cameras), active or passive radiation sensors, GPS receiver(s) or .

Claim 3: Fadell discloses the limitations as shown in the rejections above. Further, Fadell, as shown, discloses the following limitations:
wherein at least one of the one or more sensor signals indicates a safety or power condition associated with at least one of the one or more devices (see at least ¶¶ [0065]-[0068], [0071]-[0073], [0077]-[0083], [0093], [0105], [0133]-[0134], and [0178]).

Claim 4: Fadell discloses the limitations as shown in the rejections above. Further, Fadell, as shown, discloses the following limitations:
a controller (see at least ¶¶ [0065]-[0066], [0071]-[0072], [0077], [0093], [0105], and [0133]-[0134]); 
wherein the controller reconfigures at least one of the one or more devices according to at least one of the one or more predicted sensor states (see at least ¶ [0074]: in some instances, the high-power-processor 20 may predict desirable settings and/or implement those settings. For example, based on the presence detection, the high-power processor 20 may adjust device settings to, e.g., conserve power when nobody is home or in a particular room or to accord with user preferences (e.g., general at-home preferences or user-specific preferences). As another example, based on the detection of a particular person, animal or object (e.g., a child, pet or lost object), the high-power processor 20 may initiate an audio or visual indicator of where the person, animal or object is or may initiate an alarm or security feature if an unrecognized person is detected under certain conditions (e.g., at night or when lights are off; see also at least ¶ [0090]: as described below, the smart thermostat 46 and other smart devices “learn” by observing occupant behavior. For example, the smart thermostat learns occupants’ preferred temperature set-points for mornings and evenings, and it learns when the occupants are asleep or awake, as well as when the occupants are typically away or at home; see also at least ¶¶ [0082], [0096], [0100], [0102], [0106], [0111], [0178], [0188], [0190], [0205], [0210]-[0214], [0221], and [0257]; see also at least ¶¶ [0065]-[0066], [0071]-[0072], [0077], [0093], [0105], and [0133]-[0134]).

Claim 5: Fadell discloses the limitations as shown in the rejections above. Further, Fadell, as shown, discloses the following limitations:
a user interface, wherein the user interface is configured to present at least one of the one or more generated notifications (see at least ¶ [0065]; see also at least ¶ [0068]: the user-interface components 14 may also be configured to present information to a user via, e.g., a visual display (e.g., a thin-film-transistor display or organic light-emitting-diode display) and/or an audio speaker; see also at .

Claim 6: Fadell discloses the limitations as shown in the rejections above. Further, Fadell, as shown, discloses the following limitations:
wherein the user interface receives the one or more sensor signals and displays the one or more predicted sensor states (see at least ¶ [0218]: reporting may be provided via other smart devices. For example reporting may be provided via a tablet computing device 430, via audio speakers (e.g., in a smart smoke detector 432), via a display panel (e.g., of a smart thermostat 434), and/or personal smart devices, such as an activity monitor wristband 436; see also at least ¶ [0086]: A web page or app can be configured to receive communications from the user and control the device based on the communications and/or to present information about the device’s operation to the user. For example, the user can view a current setpoint temperature for a device and adjust it using a computer. The user can be in the structure during this remote communication or outside the structure; see also at least ¶ [0138]: FIG. 15 is a flow diagram illustrating a process 500 for presenting a predicted sensor confidence for a new policy, in accordance with an embodiment; see also at least ¶¶ [0067], [0075], [0116], [0214], and [0216]-[0222]).

Claim 7: Fadell discloses the limitations as shown in the rejections above. Further, Fadell, as shown, discloses the following limitations:
wherein the user interface is mounted to a wall (see at least ¶ [0077]: devices can be mounted on, integrated with, and/or supported by a wall 40, floor 42 or ceiling 44; see also at least ¶¶ [0079] and [0082]).

Claim 9: Fadell discloses the limitations as shown in the rejections above. Further, Fadell, as shown, discloses the following limitations:
wherein the user interface is displayed on a mobile device (see at least ¶ [0086]: by virtue of network connectivity, one or more of the smart-home devices of FIG. 2 can further allow a user to interact with the device even if the user is not proximate to the device. For example, a user can communicate with a device using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic device (e.g., a smartphone) 66. A web page or app can be configured to receive communications from the user and control the device based on the communications and/or to present information about the device’s operation to the user. For example, the user can view a current setpoint temperature for a device and adjust it using a computer. The user can be in the structure during this remote communication or outside the structure; see also at least ¶ [0084]: according to embodiments, the smart thermostats 46, the smart hazard detectors 50, the smart doorbells 52, the smart wall switches 54, the smart wall plugs 56, and other devices of the smart-device environment 30 are modular and can be incorporated into older and new houses. For example, the devices 10 are designed around a modular platform consisting of two basic components: a head unit and a back plate, which is also referred to as a docking station. Multiple configurations of the docking station are provided so as to be compatible with any home, such as older and newer homes. However, all of the docking stations include a standard head-connection arrangement, such that any head unit can be removably attached to any docking station. Thus, in some embodiments, the docking stations are interfaces that serve as physical connections to the structure and the voltage wiring of the homes, and the interchangeable head units contain all of the sensors 12, processors 28, user interfaces 14, the power supply 16, the network interface 18, and other functional components of the devices described above; see also at least ¶¶ [0144] and [0235]).

Claim 10: Fadell discloses the limitations as shown in the rejections above. Further, Fadell, as shown, discloses the following limitations:
wherein at least one of the one or more sensors is placed inside a sensing chamber (see at least ¶ [0078]: the depicted structure 32 includes a plurality of rooms 38, separated at least partly from each other via walls 40. The walls 40 can include interior walls or exterior walls. Each room can further include a floor 42 and a ceiling 44. Devices can be mounted on, integrated with, and/or supported by a wall 40, floor 42 or ceiling 44. The room is a chamber with sensors, and thus, is a sensing chamber; see also at least ¶ [0065]), and
wherein the at least one sensor is configured to generate at least one of the one or more sensor signals characterizing one or more conditions in the sensing chamber, the one or more conditions in the chamber comprising at least one of mold, humidity, water, particulates and pests (see at least ¶ [0066]: the sensors 12, in certain embodiments, may detect various properties such as acceleration, temperature, humidity, water, supplied power, proximity, external motion, device motion, sound signals, ultrasound signals, light signals, fire, smoke, carbon monoxide or other gas, global-positioning-satellite (GPS) signals, radio-frequency (RF), other electromagnetic signals or fields, or the like. As such, the sensors 12 may include temperature sensor(s), humidity sensor(s), hazard-related sensor(s) or other environmental sensor(s), accelerometer(s), microphone(s), optical sensors up to and including camera(s) (e.g., charged coupled-device or video cameras), active or passive radiation sensors, GPS receiver(s) or radio-frequency identification detector(s); see also at least ¶ [0080]: the smart hazard detector 50 may detect the presence of a hazardous substance or a substance indicative of a hazardous substance (e.g., smoke, fire, or carbon monoxide). The smart hazard detector 50 may include a Nest Protect Smoke+CO Alarm that may include sensors 12 such as smoke sensors, carbon monoxide sensors, and the like. As such, the hazard detector 50 may determine when smoke, fire, or carbon monoxide may be present within the building).

Claims 11 and 17: Fadell discloses the limitations as shown in the rejections above. Further, Fadell, as shown, teaches the following limitations: 
wherein the processor is further configured to detect a presence of a personal identifier associated with a given user, and wherein the one or more predicted sensor states take into account the presence of the personal identifier (see at least ¶ [0072]: the low-power processor 22 may include image recognition technology to identify particular occupants or objects; see also at least ¶ [0091]: smart remote control recognizes occupants by thumbprint, visual identification, RFID, etc., and it recognizes a user as a guest or as someone belonging to a particular class having limited control and access (e.g., child); see also at least ¶ [0161]: block 702 may discern occupancy via any number of occupancy detection mechanisms, such as infrared changes attributable to an occupant, audio signatures representative of an occupant, video signatures representative of an occupant, etc. Further, a particular identity of an occupant may be discerned in block 702. For example, an audio and/or video signature representative of a particular occupant may be used to identify the occupant; see also at least ¶ [0195]: the process 960 may optionally begin by discerning an identity or class (e.g., sex, age, nationality, etc.) of the occupant (block 962); see also at least ¶ [0199]: the contextual data may include the identity of the individuals interacting with one another. Accordingly, the system may detect the identities of the individuals occupying the space where the undesirable activities may be occurring (block 988); see also at least ¶ [0206]: the occupancy sensors may discern occupancy and identification data may be used to discern that the occupants are all children. Accordingly, the system may discern that children are home alone; see also at least ¶¶ [0074], [0088], [0093], [0096], [0100]-[0102], and [0131]).

Claim 13: Fadell discloses the limitations as shown in the rejections above. Further, Fadell, as shown, discloses the following limitations:
a wireless network exclusively accessed by the predictive analysis system, whereby components of the system communicates over this network (see at least ¶ [0070]: network interface 18 may include a component that enables the device 10 to communicate between devices. As such, the network interface 18 may enable the device 10 to communicate with other devices 10 via a wired or wireless network. The network interface 18 may include a wireless card or some other transceiver connection to facilitate this communication. The network interface 18 may incorporate one or more of a plurality of standard or proprietary protocols including, but not limited to, Wi-Fi, Zigbee, Z-Wave, or Thread. One particularly .

Claim 15: Fadell, as shown, discloses the following limitations:
generating one or more sensor signals by one or more sensors (see at least ¶ [0066]: the sensors 12, in certain embodiments, may detect various properties such as acceleration, temperature, humidity, water, supplied power, proximity, external motion, device motion, sound signals, ultrasound signals, light signals, fire, smoke, carbon monoxide or other gas, global-positioning-satellite (GPS) signals, radio-frequency (RF), other electromagnetic signals or fields, or the like. As such, the sensors 12 may include temperature sensor(s), humidity sensor(s), hazard-related sensor(s) or other environmental sensor(s), accelerometer(s), microphone(s), optical sensors up to and including camera(s) (e.g., charged coupled-device or video cameras), active or passive radiation sensors, GPS receiver(s) or radiofrequency identification detector(s). While FIG. 1 illustrates an embodiment with two sensor blocks, many embodiments may include as few as a single sensor, or may include multiple sensor blocks each containing one or more sensors, up to and including multiple blocks each containing entire arrays of sensors; see also at least ¶ [0077]: FIG. 2 illustrates an example of a smart-device environment 30 within which one or more of the devices 10 of FIG. 1 and within which one or more of the methods, systems, services, and/or computer program products described further herein can be applicable; see also at least ¶ [0093]: in addition to containing processing and sensing capabilities, each of the devices 34, 36, 46, 50, 52, 54, 56, and 58 (collectively referred to as “the smart devices”) is capable of data communications and information sharing with any other of the smart devices, as well as to any central server or cloud-; 
processing the one or more sensor signals, generated over a first time period, by a processor automatically to determine one or more predicted sensor states associated with one or more devices during a second time period after the first time period (see at least ¶ [0074]: in some instances, the high-power-processor 20 may predict desirable settings—i.e., for future time periods—and/or implement those settings. For example, based on the presence detection, the high-power processor 20 may adjust device settings to, e.g., conserve power when nobody is home or in a particular room or to accord with user preferences (e.g., general at-home preferences or user-specific preferences). As another example, based on the detection of a particular person, animal or object (e.g., a child, pet or lost object), the high-power processor 20 may initiate an audio or visual indicator of where the person, animal or object is or may initiate an alarm or security feature if an unrecognized person is detected under certain conditions (e.g., at night or when lights are off; see also at least ¶ [0090]: as described below, the smart thermostat 46 and other smart devices “learn”—i.e., make predictions about sensor states in later times—by observing occupant behavior. For example, the smart thermostat learns occupants’ preferred temperature set-points for mornings and evenings, and it learns when the occupants are asleep or awake, as well as when the occupants are typically away or at home—i.e., all predicted sensor 
Examiner notes that applicant’s specification describes at ¶¶ [0026]-[0034] examples of predicted sensor states are actually expected outcomes or expected device states, e.g., predicting that a stove, open door, open garage door, running toilet, running television, or other appliance should be in an off configuration, one or more window configurations that achieve the highest air flow in accordance with the sensed wind direction, running of an exhaust fan or mirror defogger, a state reflecting a shade’s configuration, and these states are used to activate or deactivate the devices to match the expected outcome or state); and
generating one or more notifications based at least in part on the one or more predicted sensor states (see at least ¶ [0096]: the low-powered and spokesman nodes (e.g., devices 46, 50, 52, 54, 56, 58, and 65) can function as “tripwires” for an alarm system in the smart-device environment. For example, in the event a perpetrator circumvents detection by alarm sensors located at windows, doors, and other entry points of the smart-device environment 30, the alarm could be triggered upon receiving an occupancy, motion, heat, sound, etc. message from one or more of the low-powered and spokesman nodes in the mesh network. For example, upon receiving a message from a smart night light 65 indicating the presence of a person, the central server or cloud-computing system 64 or some other device could trigger an alarm, provided the alarm is armed at the time of detection. Thus, the alarm system could be enhanced by various low-powered and spokesman nodes located throughout the smart-device environment 30. In this example, a user could enhance the security of the smart-device environment 30 by buying and installing extra smart nightlights 65; see also at least ¶ [0102]: processing engine 86 can include a managed services paradigm 120a that monitors and manages primary or secondary device functions. The device functions can include ensuring proper operation of a device given user inputs, estimating that (e.g., and responding to an instance in which) an intruder is or is attempting to be in a dwelling, detecting a failure of equipment coupled to the device (e.g., a light bulb having burned out), implementing or otherwise responding to energy demand response events, or alerting a user of a current or predicted future event or ;
wherein a given one of the one or more notifications is generated responsive to a comparison of (i) a given one of the one or more predicted sensor stats for a given one of the one or more devices at a given time during the second time period, and (ii) a given sensor state of the given device at the given time during the second time period (see at least ¶ [0100]: generation of inferential abstractions that can assist on a per-home basis (for example, an inference can be drawn that the homeowner has left for vacation and so security detection equipment can be put on heightened sensitivity); see also at least ¶ [0096]: the low-powered and spokesman nodes (e.g., devices 46, 50, 52, 54, 56, 58, and 65) can ; and
wherein the given predicted sensor state for the given device at the given time during the second time period is based at least in part on one or more sensor signals associated with at least one additional device during at least a portion of the second time period (see at least ¶ [0075]: multiple instances of the device 10 (which may be similar to or different than each other) may interact with each other such that events detected by a first device influences actions of a second device; see also at least ¶¶ [0082], [0100], [0103]-[0104], [0106], [0111], [0178], [0188], [0190], [0205], [0210]-[0214], [0221], and [0257]).

Claim 16: Fadell discloses the limitations as shown in the rejections above. Further, Fadell, as shown, discloses the following limitations:
reconfiguring the at least one device according to the at least one predicted sensor state (see at least ¶ [0074]: in some instances, the high-power-processor 20 may predict desirable settings and/or implement those settings. For example, based on the presence detection, the high-power processor 20 may adjust device settings to, e.g., conserve power when nobody is home or in a particular room or to accord with user preferences (e.g., general at-home preferences or user-specific preferences). As another example, based on the detection of a particular person, animal or object (e.g., a child, pet or lost object), the high-power processor 20 may initiate an audio or visual indicator of where the person, animal or object is or may initiate an alarm or security feature if an unrecognized person is detected under certain conditions (e.g., at night or when lights are off; see also at least ¶ [0090]: as described below, the smart thermostat 46 and other smart devices “learn” by observing occupant behavior. For example, the smart thermostat learns occupants’ preferred temperature set-points for mornings and evenings, and it learns .

Claim 18: Fadell discloses the limitations as shown in the rejections above. Further, Fadell, as shown, discloses the following limitations:
wherein the one or more sensors comprises a plurality of sensors, installable in a residential or commercial building (see at least ¶ [0066]: the sensors 12, in certain embodiments, may detect various properties such as acceleration, temperature, humidity, water, supplied power, proximity, external motion, device motion, sound signals, ultrasound signals, light signals, fire, smoke, carbon monoxide or other gas, global-positioning-satellite (GPS) signals, radio-frequency (RF), other electromagnetic signals or fields, or the like. As such, the sensors 12 may include temperature sensor(s), humidity sensor(s), hazard-related sensor(s) or other environmental sensor(s), accelerometer(s), microphone(s), optical sensors up to and including camera(s) (e.g., charged coupled-device or video cameras), active or passive radiation sensors, GPS receiver(s) or radiofrequency identification detector(s). While FIG. 1 illustrates an embodiment with two sensor blocks, many embodiments may include as few as a single sensor, or may include multiple sensor blocks each containing one or more sensors, up to and including multiple blocks each containing entire arrays of sensors; see also at least ¶ [0077]: FIG. 2 illustrates an example of a smart-device environment 30 within which one or more of the devices 10 of FIG. 1 and within which one or more of the methods, systems, services, and/or computer program products described further herein can be applicable; see also at least ¶ [0093]: in addition to containing processing and sensing capabilities, each of the devices 34, 36, 46, 50, 52, 54, 56, and 58 (collectively referred to as “the smart devices”) is capable of data communications and information sharing with any other of the smart devices, as well as to any central server or cloud-computing system or any other device that is network-connected anywhere in the world; see also at least ¶ [0072]: the high-power processor 20 and the low-power processor 22 may detect .

Claim 19: Fadell, as shown, discloses the following limitations:
sensing with one or more sensors (see at least ¶ [0066]: the sensors 12, in certain embodiments, may detect various properties such as acceleration, temperature, humidity, water, supplied power, proximity, external motion, device motion, sound signals, ultrasound signals, light signals, fire, smoke, carbon monoxide or other gas, global-positioning-satellite (GPS) signals, radio-frequency (RF), other electromagnetic signals or fields, or the like. As such, the sensors 12 may include temperature sensor(s), humidity sensor(s), hazard-related sensor(s) or other environmental sensor(s), accelerometer(s), microphone(s), optical sensors up to and including camera(s) (e.g., charged coupled-device or video cameras), active or passive radiation sensors, GPS receiver(s) or radiofrequency identification detector(s). While FIG. 1 illustrates an embodiment with two sensor blocks, many embodiments may include as few as a single sensor, or may include multiple sensor blocks each containing one or more sensors, up to and including multiple blocks each containing entire arrays of sensors; see also at least ¶ [0077]: FIG. 2 illustrates an example of a smart-device environment 30 within which one or more of the devices 10 of FIG. 1 and within which one or more of the methods, systems, services, and/or computer program products described further herein can be applicable; see also at least ¶ [0093]: in addition to containing processing and sensing capabilities, each of the devices 34, 36, 46, 50, 52, 54, 56, and 58 (collectively referred to as “the smart devices”) is capable of data communications and information sharing with any ; 
generating one or more sensor signals by the one or more sensors (see at least ¶ [0066]: the sensors 12, in certain embodiments, may detect various properties such as acceleration, temperature, humidity, water, supplied power, proximity, external motion, device motion, sound signals, ultrasound signals, light signals, fire, smoke, carbon monoxide or other gas, global-positioning-satellite (GPS) signals, radio-frequency (RF), other electromagnetic signals or fields, or the like. As such, the sensors 12 may include temperature sensor(s), humidity sensor(s), hazard-related sensor(s) or other environmental sensor(s), accelerometer(s), microphone(s), optical sensors up to and including camera(s) (e.g., charged coupled-device or video cameras), active or passive radiation sensors, GPS receiver(s) or radiofrequency identification detector(s). While FIG. 1 illustrates an embodiment with two sensor blocks, many embodiments may include as few as a single sensor, or may include multiple sensor blocks each containing one or more sensors, up to and including multiple blocks each containing entire arrays of sensors; see also at least ¶ [0077]: FIG. 2 illustrates an example of a smart-device environment 30 within which one or more of the devices 10 of FIG. 1 and within which one or more of the methods, systems, services, and/or computer program products described further herein can be applicable; see also at least ¶ [0093]: in addition to containing processing and sensing capabilities, each of the devices 34, 36, 46, 50, ; 
processing the one or more sensor signals generated over a first time period automatically to determine one or more predicted sensor states associated with one or more devices during a second time period after the first time period (see at least ¶ [0074]: in some instances, the high-power-processor 20 may predict desirable settings—i.e., for future time periods—and/or implement those settings. For example, based on the presence detection, the high-power processor 20 may adjust device settings to, e.g., conserve power when nobody is home or in a particular room or to accord with user preferences (e.g., general at-home preferences or user-specific preferences). As another example, based on the detection of a particular person, animal or object (e.g., a child, pet or lost object), the high-power processor 20 may initiate an audio or visual indicator of where the person, animal or object is or may initiate an alarm or security feature if an unrecognized person is detected under certain conditions (e.g., at night or when lights are off; see also at least ¶ [0090]: as described below, the smart thermostat 46 and other smart devices “learn”—i.e., make predictions about sensor states in later times—by 
Examiner notes that applicant’s specification describes at ¶¶ [0026]-[0034] examples of predicted sensor states are actually expected outcomes or expected device states, e.g., predicting that a stove, open door, open garage door, running toilet, running television, or other appliance should be in an off configuration, one or more window configurations that achieve the highest air flow in accordance with the sensed wind direction, running of an exhaust fan or mirror defogger, a state reflecting a shade’s configuration, and these states are used to activate or deactivate the devices to match the expected outcome or state);
predicting an individual’s or a group’s need based at least in part on the one or more sensor signals and the one or more predicted sensor states (see at least ¶ [0096]: the low-powered and spokesman nodes (e.g., devices 46, 50, 52, 54, 56, 58, and 65) can function as “tripwires” for an alarm system in the smart-device environment. For example, in the event a perpetrator circumvents detection by alarm sensors located at windows, doors, and other entry points of the smart-device environment 30, the alarm could be triggered upon receiving an occupancy, motion, heat, sound, etc. message from one or more of the low-powered and spokesman nodes in the mesh network. For example, upon receiving a message from a smart night light 65 indicating the presence of a person, the central server or cloud-computing system 64 or some other device could trigger an alarm, provided the alarm is armed at the time of detection. Thus, the alarm system could be enhanced by various low-powered and spokesman nodes located throughout the smart-device environment 30. In this example, a user could enhance the security of the smart-device environment 30 by buying and installing extra smart nightlights 65; see also at least ¶ [0102]: processing engine 86 can include a managed services paradigm 120a that monitors and manages primary or secondary device functions. The device functions can include ensuring proper operation of a ;
delivering a targeted advertisement reflecting the predicted need (see at least ¶¶ [0074], [0096], [0102]-[0104] and the analysis above. An alarm is a targeted advertisement that there is an intruder reflecting the predicted need for safety from the intruder; see also at least ¶¶ [0082], [0093], [0100], [0106], [0111], [0122], [0178], [0188], [0190], [0205], [0210]-[0214], [0221], and [0257]);
wherein predicting the individual’s or the group’s need is based at least in part on a comparison of (i) a given one of the one or more predicted sensor states for a given one of the one or more devices at a given time during the second time period and (ii) a given sensor state of the given device at the given time during the second time period (see at least ¶ [0100]: generation of inferential abstractions that can assist on a per-home basis (for example, an inference can be drawn that the homeowner has left for vacation and so security detection equipment can be put on heightened sensitivity); see also at least ¶ [0096]: the low-powered and spokesman nodes (e.g., devices 46, 50, 52, 54, 56, 58, and 65) can function as “tripwires” for an alarm system in the smart-device environment. For example, in the event a perpetrator circumvents detection by alarm sensors located at windows, doors, and other entry points of the smart-device environment 30, the alarm could be triggered upon receiving an occupancy, motion, heat, sound, etc. message from one or more of the low-powered and spokesman nodes in the mesh network; see also at least [0082], [0093], [0096], [0100]-[0102], [0106], [0111], [0178], [0188], [0190], [0205], [0210]-[0214], [0221], and [0257]);
wherein the given predicted sensor state for the given device at the given time during the second time period is based at least in part on one or more sensor signals associated with at least one additional device during at least a portion of the second time period (see at least ¶ [0075]: multiple instances of the device 10 (which may be similar to or different than each other) may interact with each other such that events detected by a first device influences actions of a second device; see also at least ¶¶ [0082], [0100], [0103]-[0104], [0106], [0111], [0178], [0188], [0190], [0205], [0210]-[0214], [0221], and [0257]).

Claim 20: Fadell discloses the limitations as shown in the rejections above. Further, Fadell, as shown, teaches the following limitations:
detecting a presence of a personal identifier associated with a given user, and wherein the one or more predicted sensor states take into account the presence of the personal identifier (see at least ¶ [0072]: the low-power processor 22 may include image recognition technology to identify particular occupants or objects; see also at least ¶ [0091]: smart remote control recognizes occupants by thumbprint, .

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Fadell et al. (U.S. Pub. No. 2016/0259308 A1) (hereinafter “Fadell”) in view of Qureshi et al. (U.S. Pub. No. 2016/0110154 A1) (hereinafter “Qureshi”).

Claim 8: Fadell discloses the limitations as shown in the rejections above. 
Fadell does not explicitly disclose, but Qureshi, as shown, teaches the following limitations:
wherein the user interface is mounted into the wall via a standard gang box (see at least ¶ [0093]: with the switch module 10 mounted in any existing electrical box, no separate cover-panel or finishing-panel is required to provide a clean, finished appearance, as the opening in the drywall around the existing electrical box is fully concealed behind the control panel 50; see also at least ¶ [0087]: front face features a centrally positioned touch-screen display 54, an upper touch-pad 56 residing above the touch-screen 54 and spanning the width of the front face 52 along the upper edge thereof, and a matching lower touch-pad 58 residing below the touch-screen 54 and spanning the width of the front face 52 along the upper edge thereof).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control panel taught by Qureshi to implement the smart devices disclosed by Fadell, because Qureshi teaches at ¶ [0005] that its control panel “can be easily retrofitted into an existing home to provide wall-mounted controls conveniently located through the premises in a manner avoiding the need for running new wiring and making use of existing electrical boxes to support the wall mounted controls without need for any drywall repair of other customization of the wall space.”. See M.P.E.P. § 2143(I)(G).


Claim 12 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Fadell et al. (U.S. Pub. No. 2016/0259308 A1) (hereinafter “Fadell”) in view of Podgorny et al. (U.S. Pub. No. 2008/0281472 A1) (hereinafter “Podgorny”).

Claim 12: Fadell discloses the limitations as shown in the rejections above. 
Fadell does not explicitly disclose, but Podgorny, as shown, teaches the following limitations:
a user interface, whereby the user interface allows for reconfiguration to private mode, where the system no longer detects the personal identifier (see at least ¶ [0186] and TABLE 3: PR-001 User presence shall have three distinct states: 1) identified users are present (in particular, there could be only one user present), 2) unidentified—i.e., in a private mode, and 3) no user is present. PR-002 State 2) shall be determined by anonymous presence sensor devices. An example of such sensor devices is a motion detector of a JC PEM unit. PR-004 A group of users in the same environmental zone shall be treated as an unidentified user—i.e., in a private mode—unless any user from the group uses an identified presence sensor device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for customizing an environment to a user’s preferences (if available) taught by Podgorny with the environment automation systems disclosed by Fadell, because Podgorny teaches at ¶ [0155] that its control panel by allowing individuals can select their own settings for air temperature, air flow, radiant heat, lighting and background noise masking, this allows an individual to improve work environment and increase productivity. See M.P.E.P. § 2143(I)(G).


Claim 14 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Fadell et al. (U.S. Pub. No. 2016/0259308 A1) (hereinafter “Fadell”) in view of Arensmeier et al. (U.S. Pub. No. 2014/0074730 A1) (hereinafter “Arensmeier”).

Claim 14: Fadell discloses the limitations as shown in the rejections above. 
Fadell does not explicitly disclose, but Arensmeier, as shown, teaches the following limitations:
wherein the processor is further configured to generate one or more additional notifications indicating that the at least one device is malfunctioning responsive to failure to reconfigure the at least one device according to the at least one predicted sensor state (see at least ¶ [0067]: the customer and/or contractor can remotely monitor and/or control HVAC components, such as setting temperature, enabling or disabling heating and/or cooling, etc.—i.e., an event reconfiguring the device according to the predicted temperature or operating state (e.g., heating or cooling modes); see at least ¶ [0063]: the monitoring system may also predict impending failures—i.e., predicted sensor states. This allows for preventative maintenance and repair prior to an actual failure. Alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the customer and contractor. If the customer is out of town, these alerts may prevent damage from occurring when the customer is not present to detect the failure of the HVAC system. For example, failure of heat in winter may lead to pipes freezing and bursting; see also at least ¶ [0064]: alerts regarding potential or impending failures may specify statistical timeframes before the failure is expected. For example only, if a sensor is intermittently providing bad data, the monitoring system may specify an expected amount of time before it is likely that the sensor effectively stops working due to the prevalence of bad data. Further, the monitoring system may explain, in quantitative or qualitative terms, how the current operation and/or the potential failure will affect operation of the HVAC system. This enables the customer to prioritize and budget for repairs; see also at least ¶ [0183]: at 1032, control determines whether a potential fault is predicted based on data from the local devices at the customer building. If so, control transfers to 1048; otherwise, control transfers to 1052. At 1048, control determines whether the fault is expected imminently. If so, and if corresponding service is recommended, control transfers to 1056, where the customer and the designated contractor are notified. This may allow the customer to make arrangements with the contractor and/or make arrangements to secure a backup source of heating or 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for determining a need based on predicted events taught by Arensmeier with the smart devices disclosed by Fadell, because Arensmeier teaches at ¶ [0063] that “the monitoring system may also predict impending failures,” which “allows for preventative maintenance and repair prior to an actual failure. Alerts regarding detected or impending failures reduce the time when the HVAC system is out of operation and allows for more flexible scheduling for both the customer and contractor. If the customer is out of town, these alerts may prevent damage from occurring when the customer is not present to detect the failure of the HVAC system. For example, failure of heat in winter may lead to pipes freezing and bursting” and at ¶ [0064] that providing advanced notification of predicted failures “enables the customer to prioritize and budget for repairs.” See M.P.E.P. § 2143(I)(G).

Response to Arguments
Applicant’s arguments submitted December 3, 2020 have been fully considered. The amendments obviate the previous rejections under § 112. The remaining arguments are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to sensor systems.
Giorgi (U.S. Pub. No. 2015/0362927 A1) (thermostat and messaging device); and
Zomet et al. (U.S. Pub. No. 2016/0260135 A1) (privacy-aware personalized content for smart home).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at 469-295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622